In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                    No. 13-510V
                                (E-Filed: July 1, 2014)

* * * * * * * * * * * * * * *
MELINDA A. SCHMIDT,          * UNPUBLISHED
                            *
             Petitioner,    *   Special Master
                            *   Hamilton-Fieldman
         v.                 *
                            *   Influenza vaccine; Encephalomyelitis;
SECRETARY OF HEALTH AND     *   Decision; Stipulation.
 HUMAN SERVICES,            *
                            *
            Respondent.     *
* * * * * * * * * * * * * * *

Lawrence G. Michel, Kennedy, Berkley, et al., Salina, KS, for Petitioner.
Justine E. Daigneault, U.S. Department of Justice, Washington, DC, for Respondent.

                        DECISION AWARDING DAMAGES1

      On July 25, 2013, Petitioner, Melinda Schmidt, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that she suffered encephalomyelitis, and that this condition
was caused-in-fact by her influenza vaccination.2

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, “the entire” decision will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)

                                              1
       Respondent denies that Petitioner’s vaccination caused her injuries. Nonetheless,
both parties, while maintaining their above stated positions, agreed in a Stipulation, filed
July 1, 2014, (“Stipulation”) that the issues before them can be settled and that a decision
should be entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $26,000.00 in the form of a check payable to Petitioner.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a) to which Petitioner would be
       entitled.

Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                  s/Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master




(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                              2